There were two persons of the name of Charles F. Graves. The drawer of the bill in question directed the American Exchange Bank to pay $240 to the order of Charles F. Graves. "Fredonia, N Y," was the designated residence of the drawer, and "New-York" that of the drawees. The payee had no designation but his name; none at all events was given by the drawer. The bank in good faith paid the draft to a person presenting it with the indorsement of Charles F. Graves, a genuine indorsement, but not the indorsement, it is said, of the genuine Graves. Which of the two, under these circumstances, should bear the loss — the drawer who carelessly omitted all designation, or the drawees who innocently paid the wrong person in consequence of such omission? As between these parties, the loss, it seems to me, should fall on the former. Nor do I perceive that the payee, the quasi
assignee of the drawer, occupies any better position than his assignor. Hurd was his debtor, and bought the draft to remit in payment of the debt. Hurd directed the form. He did nothing to supply the drawer's omission, but aggravated the error by another of his own; he mailed the draft to Charles F. Graves, La Salle, Illinois, intending it, he *Page 210 
says, for Charles F. Graves, Mendota, Illinois, the two places being only fifteen miles apart. He candidly admits he "made a mistake in directing the letter, and that he should have directed it to Mendota instead of La Salle." He thus by his own act put the draft into the hands of the La Salle Graves, and held out the La Salle Graves as the real payee. Can he complain then, that the Exchange Bank recognized his indorsement? Must they pay twice because he, after "full warning," as he admits, chose to be careless of his own interests? Or would it not be more just that he himself should pay the Mendota Graves to whom he confessedly was indebted, and whose debt confessedly was not discharged by this remittance to the wrong person, and who swears that "he never had possession of the draft, and never authorized any one to indorse his name upon it, and never authorized any one to take possession of it." How, too, I would ask, with such a statement sworn to by him on the trial, can he maintain an action of trover, resting his complaint on the averment that he had been "in possession" as the legal owner?
The judgment should be reversed.
SELDEN and STRONG, Js., expressed no opinion.
Judgment affirmed.